


109 HR 5328 IH: To grant certain Library of Congress employees the same

U.S. House of Representatives
2006-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5328
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2006
			Ms.
			 Millender-McDonald (for herself, Ms.
			 Norton, Mr. Cummings, and
			 Mr. Wynn) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Government Reform, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To grant certain Library of Congress employees the same
		  competitive status for appointment granted to certain employees of the judicial
		  branch, and to extend to displaced Library employees the same career-transition
		  assistance extended to employees of the executive branch.
	
	
		1.Short TitleThis Act may be cited as the Library
			 of Congress Employee Transition Assistance Act of 2006.
		2.Appointments in
			 Competitive ServiceNotwithstanding any other provision of law,
			 any employee of the Library of Congress who at any time prior to or after the
			 date of the enactment of this Act has satisfactorily completed a probationary
			 period with the Library under a nontemporary appointment acquires a competitive
			 status for appointment to any position in the competitive service for which the
			 employee possesses the required qualifications. An employee who acquires a
			 competitive status under this section shall not be required to complete a
			 probationary period upon appointment to a position in the competitive service.
		3.Special Selection
			 Priority Under Career Transition Assistance Program
			(a)Special
			 Selection Priority StatusNotwithstanding any other provision of
			 law, a displaced Library of Congress employee shall be treated as an employee
			 of an Executive Department, Government corporation, or independent
			 establishment who is eligible for a special selection priority under the career
			 transition assistance plans administered by the Director of the Office of
			 Personnel Management under subpart F of part 330 of title 5, Code of Federal
			 Regulations (or any successor program under which surplus and displaced Federal
			 employees are given special selection priority for other positions in the
			 Federal Government).
			(b)Displaced Library
			 of Congress Employee DefinedIn this section, a displaced
			 Library of Congress employee is an individual—
				(1)who is an employee
			 of the Library of Congress or a former employee who was separated from
			 employment with the Library of Congress not more than 90 days prior to the date
			 of the enactment of this Act;
				(2)who has received a
			 reduction-in-force notice of separation or a notice of proposed removal for
			 declining a transfer of function or directed reassignment outside of the local
			 commuting area, or who was separated or removed under any such notice;
				(3)whose appointment as an employee of the
			 Library at the time of receiving the notice described in paragraph (2) or at
			 the time of separation or removal as described in paragraph (2) (as the case
			 may be) was without time limit; and
				(4)whose salary at
			 the time of receiving the notice described in paragraph (2) or at the time of
			 separation or removal as described in paragraph (2) (as the case may be) was at
			 grade level GS–15 or below.
				
